Title: To James Madison from John Mitchell, 25 June 1803
From: Mitchell, John
To: Madison, James


					
						Sir
						Havre 25 June 1803
					
					I had the honor of writeing you ⅌ mr. P. A. Jay to whom I deliverd by order of our Ministers two Packets 

addressed to you  the Winds haveing Continued long to the west ward no Vessill could sail for America since 

Capn. King who left this the 14h. inst charged with Duplicate dispatches.  Mr Jay as I advised is onboard the 

Ship Oliver Elsworth Capn. Henry of & for New York and left this the 23d. inst.  ⅌ this Occasion* I send you third 

Copy and which came to hand since my last.
					This Port continues to be guarded by British frigats.  One vessell only a Dane has Arrived since the 13 

inst. when Capn. Bryan in the Ship Hope of NYork last from Falmouth Arrived.  She was the sixth American 

vessell since the 24 of May that this Port has had but little of the Commerce of the U.S.A.  One or more 

Vessells destined for this from the U.S. have been sent into England.  The reason I have not heard but from 

that side you no doubt will receive information.
					At this Port there is no Ship of War building tho some flat bottomd boats are in Construction at 

Rouen.  More, the Minister of Marine was here a few Days since. He stayed only about 40 hours & went for 

Dieppe.  Since he left this, all vessells from 5 to 100 Tons have been taken into requisition  for what purpose I 

can’t say as all remain idle.
					Permitt me now to speak of my self.  Since I had this Pleasure Mr. Barnet writes Me from Paris the 

19th. inst. that He had received from You a Commission for the Commercial Agency at this Place, and ads that he 

fears you may have filled the Appointment for Antwerp.  When Mr. Barnet wrote me from that, & in consequence 

of that Letter our Minister directed my Commission to be made for this I clearly understood that it was on 

Condition of His being Confirmed for Antwerp only that I could be Confirmed here, and on no Condition was Mr. 

Barnet to loose an Appointment to make room for Me.  I Considerd it as an Act of favor to Me.  He I believe not 

only wished to oblige Me but Concieved he came into the views of Our Ministers and in his last Letters He so 

expresses himself, yet is fearfull that his Conduct may not meet the aprobation of our Government, or that 

my Letters did not clearly state the Business.  I believe they did, for ’tho in Consequence of my being 

established here, I long since did request the Appointment, I should be far from the desire of holding it to the 

Injury of Mr. Barnet.  The emoluments may be an Object, that taken as a Consideration Antwerp is 

Preferable to this.  I thought it a duty I owe Mr. Barnet thus to explain & by no means let Him suffer as he 

fears in your good Opinion in Consequence of Consenting to My Proposal of His Staying at Antwerp.  How 

far such an Arrangement may prove agreeable to our Government, I wait to hear, and with perfect respect Am Sir, 

Your very Obed. Servt.
					
						John Mitchell
					
					
						* ⅌ Charleston Packet Cap Silliman of & for Philadelpa.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
